Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The method as claimed in claims 1-6 is not disclosed or taught by the prior art including the steps of determining an actual 3D working area for a particular measurement, wherein said actual 3D working area is a sub-area of said predefined 3D working area; and calibrating said apparatus in said actual 3D working area along with the remaining limitations of the claims.
The device as claimed in claims 7-13 is not disclosed or taught by the prior art with a processor arranged for determining an actual 3D working area for a particular measurement, wherein said actual 3D working area is a sub-area of said predefined 3D working area; and a calibrating unit arranged for calibrating said apparatus in said actual 3D working area along with the remaining limitations of the claims.
The computer program product as claimed in claim 14 is not disclosed or taught by the prior art including determining an actual 3D working area for a particular measurement, wherein said actual 3D working area is a sub-area of said predefined 3D working area; and calibrating said apparatus in said actual 3D working area along with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855